Title: To James Madison from Joel Barlow, 14 July 1812
From: Barlow, Joel
To: Madison, James


Sir
Paris 14 July 1812
The Bearer of this Mr. Nancrede a naturalized citizen of the U. S. will be passing thro Washington on his way to the western country. I have desired him to solicit the honor of an interview with you to impart what he knows of the conduct of Aaron Burr while in this place. Mr. Nancrede had occasion to see him much & perhaps became as well acquainted with his projects as any individual, without however any disposition, as I presume, to afford them any aid. He is a man of fair character & good connections, & as such I beg leave to commend him to the favor of your protection & kindness. I have the honor to be Sir with great respect yr. obt. St.
J. Barlow
